   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

Debtor 1                 0HOYLQ//LYHULQJ 'RQQD-/LYHULQJ
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        0LGGOH'LVWULFWRI3HQQV\OYDQLD
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR86$+ROGLQJV,QF




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

        
        ✔    No
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
            No
        ✔
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



                                                
             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                                                    
                                                                                              1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

                                                        
             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                                                          
                                                                                              1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
           Case 1:19-bk-00090-HWV                             Doc Filed 06/18/19 Entered 06/18/19 12:13:40                                      Desc
                                                              Main Document   Page 1 of 5
                     0HOYLQ//LYHULQJ 'RQQD-/LYHULQJ                                                                
      Debtor 1       _____BB_________________________________________________                       Case number (LINQRZQ) ______________________
                     First Name          Middle Name     Last Name




 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

       I am the creditor.

    ✔
       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Milton Williams
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    06/18/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        WILLIAMS,MILTON                                                                      VP Loan Documentation
                                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name                Middle Name           Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                       Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                                 State      ZIPCode



                     800-274-7025                                                            NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                            (PDLO




Official Form 410S1                                                 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                page 

      Case 1:19-bk-00090-HWV                                Doc Filed 06/18/19 Entered 06/18/19 12:13:40                                     Desc
                                                            Main Document   Page 2 of 5
                       UNITED STATES BANKRUPTCY COURT
                                                      Middle District of Pennsylvania


                                                       Chapter 13 No. 1900090
                                                       Judge: Henry W. Van Eck

In re:
Melvin L Livering & Donna J Livering
                                             Debtor s 

                                             CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before June 19, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                                %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                       Melvin L Livering & Donna J Livering
                                       1365 Kelley Road

                                       Steelton PA 17113



                                       %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                       N/A




Debtor’s Attorney:                     %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                       Charles E. Petrie
                                       Attorney
                                       3528 Brisban Street

                                       Harrisburg PA 17111


                                       %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                       N/A




Trustee:                               %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                       Charles J DeHart, III (Trustee)
                                       Trustee
                                       8125 Adams Drive, Suite A

                                       Hummelstown PA 17036

                                                             /s/Milton Williams
                                                             @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                             VP Loan Documentation
          Case 1:19-bk-00090-HWV                        Wells Fargo
                                                 Doc Filed          Bank, N.A. Entered 06/18/19 12:13:40
                                                               06/18/19                                          Desc
                                                 Main Document         Page 3 of 5
WELLS FARGO HOME MORTGAGE                                                                Account Information
RETURN MAIL OPERATIONS                                                 Telephone:            (866)-234-8271
PO BOX 14472                                                           Fax:                  (866) 278-1179
                                                                       Correspondence:       PO Box 10335
DES MOINES, IA 50306                                                                         Des Moines, IA 50306

                                                                       Hours of Operation:   Mon – Fri, 6 a.m. – 10 p.m. CT
DONNA J LIVERING                                                                             Sat, 8 a.m. - 2 p.m., CT
MELVIN L LIVERING                                                      Loan Number:
1365 KELLEY RD                                                         Property Address:     1365 KELLEY RD
                                                                                             HARRISBURG PA 17113
HARRISBURG, PA 17113



June 12, 2019
                     Changes to Your Mortgage Interest Rate and Payments on July 10, 2019.
Under the terms of your Adjustable-Rate Mortgage (ARM), you had a six month period during which your interest
rate stayed the same. That period ends on 6/10/2019, so on that date your interest rate changes. After that, your
interest rate may change every six months for the rest of your loan term.



                                               Current Interest Rate                  New Interest Rate
                                               And Monthly Payment                  And Monthly Payment
            Interest Rate                            7.25000%                             7.50000%
            Principal and Interest                   $1,116.13                            $1,135.78
            Escrow                                    $380.90                              $380.90
            Total Monthly Payment                    $1,497.03                            $1,516.68
                                                                                      (Due July 10, 2019)




Interest Rate: We calculated your interest rate by taking a published "index rate" and adding a certain number of
percentage points, called the "margin". We round the result of this addition to the nearest one eighth of one
percentage point (0.12500%). Under your loan agreement, your index rate is 5.50000% and your margin is
1.98000%. Your "Prime Rate; The Last Business Day Of The Month" index is published monthly by the Wall Street
Journal.

Interest Rate Limits: Your Interest rate cannot go higher than 13.98000% during the life of the loan. Your interest
rate cannot go lower than 1.98000% during the life of the loan. Your interest rate can increase on this Change Date
by no more than 1.00000%. Your interest rate can decrease on this Change Date by no more than 1.00000%.




AR153 708
        Case 1:19-bk-00090-HWV           Doc Filed 06/18/19 Entered 06/18/19 12:13:40                               Desc
                                         Main Document   Page 4 of 5
                                                                                      Account Information
                                                                      Loan Number:
                                                                      Property Address:   1365 KELLEY RD
                                                                                          HARRISBURG PA 17113


                  Changes to Your Mortgage Interest Rate and Payments on July 10, 2019.
New Interest Rate and Payment: The table above shows your new interest rate and new monthly payment. Your
new payment is based on the "Prime Rate; The Last Business Day Of The Month" index, your margin, a projected
loan balance of $127,465.73, and a remaining loan term of 194 months. Your current loan balance may be greater
than the amount projected in this notice. Refer to your billing statement for your outstanding unpaid loan balance.

Note: Payment change limitations may not apply on certain payment change dates. Please refer to your loan
documents for information regarding the limit to the amount that your payment may change and when this limit
doesn’t apply.

Prepayment Penalty: None.



If you have questions or concerns about your upcoming change, please call us at the number listed in the account
information box.

Sincerely,




Bethanne R Ross
Loan Administration Manager
Wells Fargo Home Mortgage




AR153 708
        Case 1:19-bk-00090-HWV           Doc Filed 06/18/19 Entered 06/18/19 12:13:40                       Desc
                                         Main Document   Page 5 of 5
